          Case 1:21-cr-00052-LTS Document 51
                                          52 Filed 09/16/21 Page 1 of 2




                                                                         September 16, 2021


VIA ECF
Honorable Judge Laura Taylor Swain
United States District Judge
Southern District of New York
United States Courthouse                                         MEMO ENDORSED
500 Pearl Street
New York, NY 10007

Re:    United States v. Selassie Sinclair
       21 Cr. 52 (LTS)

Dear Judge Swain:

        I write on behalf of my client Selassie Sinclair with consent from Assistant United States
Attorney Sarah Kushner and United States Pretrial Officer Mohammed Ahmed, to respectfully
request that the Court modify the conditions of the bond authorizing Mr. Sinclair to accompany
his nine-year sister to and from the bus stop on the same block as his residence and to permit Mr.
Sinclair to leave his residence to attend programming as directed by Pretrial Services.

         On January 12, 2021, Your Honor imposed the following bail conditions: A $50,000
personal recognizance bond to be cosigned by two financially responsible persons; travel
restricted to the Southern and Eastern Districts of New York; home incarceration with GPS
monitoring; Remote Mental Health Evaluation/Treatment as directed by pretrial services; avoid
all contact with all codefendants including his brother, Judah Sinclair, and surrender of travel
documents with no new applications.

       Mr. Sinclair plans to be outside of the house Monday through Friday from 7:25am to
7:50am to drop off his sister at the school bus, and from 3pm to 3:35pm in order to wait for and
accompany her back home. The bus stop is located on Junius Street between East New York
Avenue and Liberty Avenue in Brooklyn. Additionally, Mr. Sinclair hopes to participate in
educational, vocational, mental health, and/or any other programming that Pretrial Services
deems appropriate.
         Case 1:21-cr-00052-LTS Document 51
                                         52 Filed 09/16/21 Page 2 of 2




Honorable Judge Laura Taylor Swain                                          September 16, 2021
United States District Judge                                                            Page 2
Southern District of New York

Re:   United States v. Selassie Sinclair
      21 Cr. 52 (LTS)



      Thank you for your consideration of this request.

                                                  Respectfully submitted,

  The foregoing requests are granted. DE          /s/
  51 resolved. SO ORDERED.                        Marisa K. Cabrera
  9/16/2021                                       Assistant Federal Defender
  /s/ Laura Taylor Swain, Chief USDJ              Tel.: (212) 417-8730




                                                  SO ORDERED:


                                                  ______________________________
                                                  HONORABLE Laura Taylor Swain
                                                  United States District Judge


cc: Sarah L. Kushner, Esq., Assistant United States Attorney
    Mohammed Ahmed, Pretrial Services Officer
